Citation Nr: 0404860	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-06 688	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1954 to August 
1954.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

Since March 2002, the veteran has been entitled to pension 
benefits based on permanent and total disability.  He claims 
that he is entitled to additional pension benefits based on 
the need for regular aid and attendance in order to 
accomplish routine daily living.  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: an inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); an inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; an inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires assistance on a regular basis to 
protect the appellant from the hazards or dangers incident to 
his daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function that the appellant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  
38 C.F.R. § 3.352(a) (2003).

The veteran claims that he is unable to take care of himself, 
primarily due to his vision loss.  He indicates the need for 
assistance with cooking and cleaning.  In the November 2002 
examination report, the VA examiner noted that the veteran 
lived alone and did chores around the house but then stated, 
"[the veteran] is unable to protect himself on the daily 
dangers of environment because of his blindness and also 
osteoarthritis of multiple joints."  The examiner otherwise 
referred to the results of eye examination, which contains 
only clinical measurements without any data as to the impact 
of such on the veteran's ability to take care of himself or 
to protect himself during the course of daily living.  Thus, 
the basis for the examiner's conclusion is unclear and the 
Board finds that further examination is needed to clarify the 
nature and extent of limitations caused by the veteran's 
disabilities.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include a 
request that the veteran to provide the 
names, addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who have 
treated or evaluated him for disabilities 
he claims render him in need of aid or 
attendance, or housebound.  The RO should 
also include notice to the veteran as to 
the additional evidence and information 
needed from him to enable VA to obtain 
additional evidence on his behalf and 
what evidence he himself should submit if 
he does not desire VA's assistance in 
obtaining such evidence.  The RO should 
take appropriate steps to obtain 
identified record not submitted by the 
veteran.

2.  The veteran should then be accorded a 
VA examination to determine whether he is 
in need of regular aid and attendance or 
is housebound due to any of his 
disabilities or a combination thereof.  
His claims folder should be available to 
the examiner for review in conjunction 
with the examination.  All of the 
veteran's medical conditions should be 
stated and evaluated.  All indicated 
tests and studies or additional 
consultations should be accomplished.  
The examiner is specifically asked to 
describe the nature of any limitations 
caused by the veteran's sleep apnea with 
chronic obstructive pulmonary disease, 
heart disorder, gastroesophageal reflux 
disorder, benign prostatic hypertrophy, 
osteoarthritis of the lower extremities 
and bilateral macular degeneration.  The 
examiner is requested to state whether 
any of these disabilities, or combination 
thereof, prevent the veteran from caring 
for himself, (such as due to an inability 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable, 
or to attend to the wants of nature); or 
from protecting himself from the hazards 
of daily life.  The examiner is requested 
to explain the rationale for any opinion 
given.

3.  The RO should review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its 
implementing regulations is completed, 
consistent with all governing legal 
authority.  

5.  After all indicated actions have been 
completed, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


